Case 1:19-bk-10337   Doc 7   Filed 03/05/19 Entered 03/05/19 15:06:08   Desc Main
                             Document      Page 1 of 6
Case 1:19-bk-10337   Doc 7   Filed 03/05/19 Entered 03/05/19 15:06:08   Desc Main
                             Document      Page 2 of 6
Case 1:19-bk-10337   Doc 7   Filed 03/05/19 Entered 03/05/19 15:06:08   Desc Main
                             Document      Page 3 of 6
Case 1:19-bk-10337   Doc 7   Filed 03/05/19 Entered 03/05/19 15:06:08   Desc Main
                             Document      Page 4 of 6
Case 1:19-bk-10337   Doc 7   Filed 03/05/19 Entered 03/05/19 15:06:08   Desc Main
                             Document      Page 5 of 6
Case 1:19-bk-10337   Doc 7   Filed 03/05/19 Entered 03/05/19 15:06:08   Desc Main
                             Document      Page 6 of 6
